FILED
                             NOT FOR PUBLICATION                            MAR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 12-10001

                Plaintiff - Appellee,             D.C. No. 4:11-cr-01664-JGZ

  v.
                                                  MEMORANDUM *
FRANCISCO RAMIREZ-REYNOSA,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                    James K. Singleton, District Judge, Presiding **

                             Submitted March 12, 2013 ***

Before:         PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Francisco Ramirez-Reynosa appeals from the district court’s judgment and

challenges the 33-month sentence imposed following his guilty-plea conviction for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
             The Honorable James K. Singleton, Senior United States District
Judge for the District of Alaska, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reentry after deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Ramirez-Reynosa’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Ramirez-Reynosa the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                    12-10001